                            2:03-cr-20004-MMM # 266          Page 1 of 3
                                                                                                         E-FILED
                                                                            Friday, 30 April, 2021 11:58:46 AM
                                                                                 Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )              Case No. 03-CR-20004
                                               )
SEMAJI WARREN,                                 )
                                               )
               Defendant.                      )

                                     ORDER AND OPINION

       This matter is now before the Court on Defendant Warren’s Motions for Compassionate

Release (D. 256, 263) and the Government’s Response (D. 264). For the reasons set forth below,

Defendant’s Motions are DENIED.

                                         BACKGROUND

       On April 4, 2003, the Defendant was charged in a superseding indictment with three counts

of interference with commerce by threats or violence, in violation of 18 U.S.C. §§ 1951 & 2,

(Counts 1, 3, & 5); three counts of carrying a firearm in furtherance of a violent crime, in violation

18 U.S.C. § 924(c), (Counts 2, 4, & 6); and one count of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g), (Count 7). (D. 10). On February 26, 2004, a jury found the

Defendant guilty as to all seven counts. d/e 02/26/2004. On March 9, 2005, the Defendant was

sentenced to 600 months of imprisonment consisting of: ninety-two months on each of Counts 1,

3, 5, and 7, to be served concurrently, followed by eighty-four months on Count 2, to run

consecutively to imprisonment on Counts 1, 3, 5, and 7, followed by 300 months on Count 4 and

124 months on Count 6, to run consecutively to each other and consecutive to imprisonment on

Count 2. d/e 03/09/2005. (D. 185). Defendant was further ordered to serve five years supervised
                         2:03-cr-20004-MMM # 266            Page 2 of 3




upon release under special conditions. Id. Defendant’s scheduled release date from the Bureau of

Prisons (“BOP”) is February 1, 2046. (D. 260 at ¶3).

       On February 19, 2021, Defendant filed a pro se Motion for Compassionate Release. (D.

256). On April 12, 2021, Defendant’s Federal Public Defender filed an Amended Motion for

Compassionate Release (“Amended Motion”) on his behalf. (D. 263). On April 26, 2021, the

Government filed a response in opposition. (D. 264). This Order follows.

                                     LEGAL STANDARD

       Section 3582(c)(1) establishes a default rule that a district court “may not modify a term of

imprisonment once it has been imposed,” with a few limited exceptions. 18 U.S.C. § 3582(c)(1).

At issue here is the “compassionate release” provision, which authorizes a sentence reduction if

the court finds “extraordinary and compelling circumstances warrant such a reduction.” §

3582(c)(1)(A). The First Step Act of 2018 amended the statute to allow the court to adjudicate a

motion directly from the defendant, but the defendant must first present his request for

compassionate release to the warden. Id. The statute uses mandatory language:

       the court “may not modify a term of imprisonment” on the defendant’s own motion
       (as opposed to one from the BOP) until “after the defendant has fully exhausted all
       administrative rights to appeal” from the warden’s denial of his request or “the lapse
       of 30 days from the receipt of such a request by the warden, whichever is earlier.”
       § 3582(c)(1)(A). This is the language of “a paradigmatic mandatory claim-
       processing rule.” Franco, 973 F.3d at 468.

United States v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021). “If properly invoked, mandatory

claim-processing rules must be enforced….” Id. (internal citations omitted).

                                          DISCUSSION

       The Government’s Response properly invoked Defendant’s failure to comply with §

3582(c)(1)(A)’s exhaustion requirement. (D. 264 at pp. 4-5). Defendant’s Amended Motion

concedes that he did not exhaust administrative remedies prior to filing his pro se Motion for
                         2:03-cr-20004-MMM # 266           Page 3 of 3




Compassionate Release. (D. 263 at p. 3). After speaking with his attorney, the Defendant claims

that he submitted a compassionate release request to the Warden of FCI Tucson on or about March

3, 2021, and no response was received before he filed his Amended Motion on April 12, 2021. Id.

Therefore, the Defendant believes this Court should address this case on the merits.

       The Government denies Defendant exhausted administrative remedies, stating that the

BOP advised the Government that the Defendant had not submitted a request for compassionate

release. (D. 264 at p. 5). Other than what the Defendant told his attorney, no evidence has been

submitted to this Court showing Defendant did in fact submit a request to the Warden at FCI

Tucson. As a result, this Court finds that Defendant has failed to establish that he properly

exhausted administrative remedies prior to filing his Motions for Compassionate Release. See

Sanford, 986 F.3d at 782; United States v. Williams, 987 F.3d 700 at 702-03 (7th Cir. 2020).

                                        CONCLUSION

       For the reasons stated above, Defendant’s Motions for Compassionate Release [256], [263]

are DENIED WITHOUT PREJUDICE.

ENTERED this 30th day of April, 2021.

                                             s/ Michael M. Mihm
                                             Michael M. Mihm
                                             United States District Court Judge
